Webb, Judge.
This appeal was transferred here by the Supreme Court. Graham v. Tallent, 235 Ga. 47 (218 SE2d 799). Enumeration of error 1, which complains that the trial court, sitting without a jury, failed to find the facts specially and state separately its conclusions of law as required by CPA § 52 (a) (Code Ann. § 81A-152 (a)), is *445meritorious. Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471).
Submitted January 14, 1976
Decided January 30, 1976.
Eugene S. Taylor, Thomas M. Finn, for appellants.
Hatcher & Daniel, Ross L. Hatcher, III, for appellee.
We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made separately, and enter a new judgment thereon, after which the losing party shall be free to enter another appeal. Leasing International, Inc. v. Plemons, 136 Ga. App. 455.

Appeal remanded with direction.


Deen, P. J., and Quillian, J., concur.